—Decree, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about August 22, 1995, which, after a trial on objectant’s accounting objections before a court attorney Referee, inter alia, awarded legal fees in the aggregate amount of $110,000 to counsel for the executrix, to be paid from the decedent’s estate, unanimously affirmed, without costs.
The Surrogate did not err in awarding the fees at issue. After counsel estimated the costs of handling the estate, the matter became more complicated than a routine matter, as had been believed initially. Objections were filed and the accounting became contested, requiring a hearing and the retention of trial counsel. In awarding the fees, the court properly considered the results achieved, the bitter nature of the contest which necessitated many of the services, the size of the estate, the skill of counsel and other relevant criteria {see, Matter of Freeman, 34 NY2d 1, 9). We also note that the court rejected counsel’s request for certain fees as not for compensable services {see, Matter of Passuello, 184 AD2d 108, 111; see also, Matter of Schoonheim, 158 AD2d 183), and awarded $36,948 less than requested. Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.